 

Hydrocarb Energy Corp. 8-K [hecc-8k_030916.htm]

 

 

Exhibit 10.1

 



SPECIAL pRIVATE pLACEMENT agreement

 

This Special Private Placement Agreement (this “Agreement”), dated as of March
9, 2016, by and among Hydrocarb Energy Corp.(HECC), a company formed and
existing under the laws of Nevada (the “Company”) and Infinity Fund LLC. a
company formed under the laws of Wyoming (the “Purchaser”). The Company and the
Purchaser are singly referred to as a “party” and collectively as the “parties”.

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Purchaser shall invest (i) up to USD $25,000,000 (the
“Commitment Amount”) to subscribe to purchase the Company’s common shares (the
“Shares”) being that $23,000,000 to be offered under the construct of an Equity
Line and (ii) $2,000,000 (the “Initial Amount”) to be given within 45 days of
the signing of this contract for shares of a newly-designated series of
preferred stock of the Company (the “Preferred Stock Shares” and together with
the Shares, including where applicable, the shares of common stock issuable upon
conversion of the Preferred Stock Shares, as applicable as provided below, the
“Securities”), to be registered within the S-1 filing.

 

NOW THEREFORE, the parties hereby agree as follows:

 

1.

Initial $2 million Funding

 

1.1

The Company shall sell and the Purchaser shall purchase the Initial Amount of
Preferred Stock Shares, which shall be convertible into common stock of the
Company on a 1,000 for one basis, have no redemption rights, no voting rights,
no dividend rights, be subject to a 9.99% ownership limitation, and have such
other terms and conditions as are agreed by the Company and Purchaser, including
registration rights in connection therewith. The Preferred Stock Shares issuable
to the Purchaser shall be convertible into common stock of the Company based on
a 10% discount to market. The Initial Amount shall be paid by the Purchaser to
the Company prior to the 45th day following the parties’ entry into this
Agreement (after such time as the Preferred Stock Shares have been designated by
the Company’s Board of Directors) at which time the Preferred Stock Shares shall
be deemed purchased and the Company shall deliver certificates to the Purchaser
evidencing such Preferred Stock Shares. The Purchaser agrees that by entering
into this Agreement, the Purchaser is agreeing to purchase the Preferred Stock
Shares and that such commitment shall be binding and enforceable against the
Purchaser upon execution hereof.

 

2.

Funding

This Section shall govern the procedures and terms for the Investment Notices to
be sent to the Company and the Shares to be issued in relation thereto by the
Company to the Purchaser.

 

2.1

Issue of and Subscription for Shares

 

a.

Issue of and Subscription for Shares. Upon the terms and conditions set forth
herein, the Company shall issue and allot to the Purchaser, and the Purchaser
shall subscribe for Shares having an initial Subscription Price of up to (AT
MARKET OF THE DAY OF NOTICE).The variable being that the investor is subscribing
to the shares at a 10% discount to market at such times as the investor will
invest pursuant to a notice of investment. This discount to Market means that
the Purchaser will give the Company 90% of the value of the shares at Market.

 

 

1 

 

 

b.

Delivery of Investment Notices. Subject to the terms and conditions of this
Agreement the Purchaser may, in its sole discretion, deliver an Investment
Notice to the Company which states the estimated amount (the “Investment
Amount”) and the number of Shares (the “Investment Number”) which the Company
intends to issue and allot to the Purchaser with regard to a Pricing Period. A
copy of the form of Investment Notice is attached hereto and made a part hereof
as Exhibit A. The Purchaser agrees that it shall not sell Shares below the
Safety Net Price set by the Company in each Investment Notice at any time during
the applicable Pricing Period. During the three year term of this Agreement (the
“Commitment Period”), the Purchaser shall not be entitled to submit an
Investment Notice until after the previous Closing has been completed or at such
a time in which the Company and the Purchaser agree upon the issuance of a
notice before closing.

 

d.

Purchaser’s Obligation to Subscribe for Shares. Subject to the conditions set
forth in this Agreement and broker restrictions, following the Purchaser’s
receipt of a validly delivered Investment Notice, the Purchaser will subscribe
for that number of freely tradable Shares equal to the lesser of (i) more than
10% of the cumulative daily trading volume for the Shares on the Principal
Market on each Trading Day during the relevant Pricing Period (as long as the
Purchaser has received in the Purchaser’s designated trading account prior to
the first day of the Pricing Period, Shares equal to not less than 100% of the
amount set forth in the relevant Investment Notice), excluding block trades of
more than 5,000, pre-arranged special crossings, off market transfers, and
trades in which Purchaser had no opportunity to participate and Knockout Days
and (ii) the number of Shares set forth in the relevant Investment Notice; and
further provided in each case that if in the reasonable opinion of the Purchaser
the market behavior has not been regular with regard to the trading of the
Company’s Shares on the Principal Market, the Purchaser shall be entitled at its
sole discretion to elect (“Knockout Election”) to treat such Trading Day as a
Knockout Day. If eighty per cent (80%) of the VWAP on a given Trading Day is
less than the Safety Net Price, being 50% decrease of the previous closing, the
Purchaser will abstain from Trading unless directed from the Company by notice
to proceed. Should the stock continue the decline, the Purchaser may abstain
from trading for up to Seven(7) days without notice, then after the seventh day,
the Purchaser will resume trading until asked otherwise.

 

There is a volume restriction and it is calculated by the past ten (10) average
volume. The investor will subscribe to what the result of the formulae indicated
below,

 

The Purchaser will subscribe in each Investment Notice based on 10% of the daily
average volume over the past 10 day period and the prices of the shares traded
during that period.

 

So, the calculation is:

 

Daily volume for 10 days divided by 10 = avg. volume times .10 (10%) giving an
amount of shares.

 

As for pricing, the investment notice will give an estimated price of:

 

10% times the trading prices over the past 10 days. The pricing in the
Investment Notice will only be used as an estimate as to the amount of money
expected for the Investment, whereas the ACTUAL prices will be placed in the
Closing Document, giving the ACTUAL prices the Purchaser pays for the shares and
for what the shares are sold for.

 

e.

Limitation on Purchaser’s Obligation to Subscribe for Shares. Notwithstanding
anything to the contrary in this Agreement, in no event shall the Purchaser be
required to subscribe for, and the Company shall in no event issue to the
Purchaser, that number of Shares which when added to the sum of the number of
Shares beneficially owned, by the Purchaser, would exceed 9.99% of the number of
Shares in issue on the Investment Notice Date for such Pricing Period or such
lesser or greater percentage as would require the Purchaser to make a notice
filing that would cause the purchaser to be considered an affiliate. Each
Investment Notice shall include a representation of the Company as to the number
of Shares in issue on the related Investment Notice Date.

 

2 

 

 

f.

Shares Listing Requirement. At all times during the period beginning on the
related Investment Notice Date and ending on and including the related Closing
Date, the Company’s issued Shares shall have been listed on an acceptable public
market or exchange (the “Principal Market” and shall not have been suspended
from trading thereon for a period of five (5) consecutive Trading Days during
the Commitment Period and the Company shall not have been notified of any
pending or threatened proceeding or other action to delist or suspend the
Shares.

 

g. Mechanics of Subscription for Shares by Purchaser. Subject to the
satisfaction of the conditions set forth in Sections 2.1(f), 6 and 7, each
closing of the subscription for Shares by the Purchaser of Shares (each a
“Closing”) shall occur on the date which is the later of three (3) Trading Days
following the end of the Pricing Period or the date of final settlement of the
Shares being sold by Purchaser during that Pricing Period (each a “Closing
Date”).

 

h.

Overall Limit on Shares Issuable. The Company shall not issue to the Purchaser
under this Agreement the number of Shares that would exceed the number of Shares
that may be issuable without shareholder approval (the “Maximum Ordinary Share
Issuance”).

 

i.

“Valuation Event” shall mean an event in which the Company at any time during a
Pricing Period takes any of the following actions:

 

(i)

subdivides or combines its Shares;

(ii)

pays a dividend in Free-Trading Shares

(iii)

issues any options or other rights to subscribe for or purchase Shares and the
price per share for which Shares may at any time thereafter be issuable pursuant
to such options or other rights shall be 25% less than the Subscription Price
for each of the two (2)immediately prior Pricing Periods and are free-trading.

(iv)

issues any securities convertible into or exchangeable for Shares and the
consideration per share for which Shares may at any time thereafter be issuable
pursuant to the terms of such convertible or exchangeable securities shall be
less than the Market Price by 25% for each of the two (2) immediately prior
Pricing Periods; or

(v)

issues Shares otherwise than as provided in the foregoing subsections (i)
through (iv), at a price per share less, or for other consideration lower, than
25% of Subscription Price for each of the two (2) immediately prior Pricing
Periods, or without consideration.

 

j.

The Company agrees that it shall not take any action that would result in a
Valuation Event occurring during a Pricing Period.

 

K.

Trading Protocol: Notwithstanding anything to the contrary, upon the stock
trading DOWN by 50% or more of its’ average or closing trading price during a
Pricing Period Infinity Fund agrees to cease trading of Company stock until the
Purchaser receives written consent from the Company to continue trading.

 

Should the Company not reply to the Purchaser in 7 days, the Purchaser reserves
the right to resume trading as per the agreement and SPPA.



 

3 

 

 

2.2

Trading Account. The Company shall allocate a sufficient number of Shares for
Investment Notices. The Company from time to time shall transfer to the
Purchaser’s designated trading account prior to the first day of each Pricing
Period not less than the number of Shares set forth in each Investment Notice.
The Purchaser shall be entitled to sell the Shares commencing on the Investment
Notice Date and ending on the last day of the Pricing Period selected by the
Purchaser in the applicable Investment Notice and pay for that number of Shares
sold no later than the Closing Date. The number of Shares to be subscribed by
the Purchaser on a Closing Date shall be referred to as the “Issue Amount”.

 

2.3

Investment Closing

At or before 5:00 p.m. New York city time on the 2nd day immediately following
each Pricing Period, the Purchaser shall deliver to the Company a notice (the
“Closing Notice”) stating the amount of monies which it has to subscribed for in
accordance with Section 2.1(d) stating the applicable Subscription Price based
on the Volume Restriction and the Average Price calculated in real time, during
the Pricing Period. A copy of the form of the Closing Notice is attached hereto
and made a part hereof as Exhibit B.

 

2.4

Closing Procedures.

 

Subject to the terms and conditions of this Agreement, on each Closing Date for
the corresponding Pricing Period, the Purchaser shall pay for the number of
Shares set out in the relevant Closing Notice and shall remit by wire transfer
to an account which the Company shall designate an amount equal to the product
of (A) such number of Shares and (B) the applicable Subscription Price, less
applicable custodian fees, brokerage commissions and other applicable trading
costs and expenses.

 

2.5

Investment Notices Upon Closing; Good Until Canceled. As required by Section
11(k), the Company shall not issue its press release until contracts are signed.
The first Investment Notice, as well as subsequent Investment Notices, shall be
for a continuous number of trading days and funding shall occur at the end of
seven day trading period, at which time Company may elect to choose a different
Safety Net Price which shall apply to the next seven day trading period. This
process shall continue until the subscribed amount has been satisfied. With a
said provision, Purchaser shall invest based on the amount of the notice. If the
Purchaser wishes to change the amount of investment during an Investment Notice
Period, the Purchaser and the Company will negotiate an amount of shares and
Investment. Also, should the Purchaser complete Trading before the suggested
timing of the Investment Notice, the Purchaser and the Company will negotiate
the amount of the Investment Notice.

 

3.

Purchaser’s Representations and Warranties

 

The Purchaser hereby represents, warrants and undertakes to the Company that the
following statements are true and accurate in all respects. The warranties are
deemed to be repeated on each Notice Date, each Closing Date and each date on
which Securities become issued pursuant to the Agreement with reference to the
facts and circumstances existing at that date.

 

(a)

The Purchaser has the requisite power and authority to enter into and to
consummate the transactions contemplated hereby and otherwise to carry out its
obligations hereunder. The subscription of the Securities pursuant to this
Agreement by the Purchaser have been duly authorised by all necessary action on
part of the Purchaser, its directors and shareholders. This Agreement has been
duly executed and delivered by the Purchaser or on its behalf and the
obligations assumed by the Purchaser pursuant to this Agreement constitute valid
and legally binding obligations of the Purchaser, enforceable against the
Purchaser.



 

4 

 

 

(b)

Authorization; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Purchaser and is a valid and binding
agreement of the Purchaser enforceable against the Purchaser in accordance with
its terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

(c)

The Purchaser hereby acknowledges that: (i) the Securities for which it may
subscribe pursuant to the terms of this Agreement (ii) it will acquire the
Securities for its own account; and (iii) it agrees that it will not offer, sell
or otherwise transfer (or offer to do so) any of the Securities subscribed by it
pursuant to this Agreement or any part thereof or interest therein to any other
person or entity.

 

(d)

The Purchaser agrees that it shall not at any time during the Commitment Period
sell Securities exceeding the number of Securities which it has the right to
sell and/or has the right to purchase pursuant to an outstanding Investment
Notice. The Purchaser undertakes that prior to the issuance to the Company of
the first Investment Notice it will not carry out any dealing or enter into any
arrangement by reference to the Securities.

 

(e)

No Fiduciary Relationship. Nothing contained in this Agreement creates or
establishes a fiduciary relationship on the part of the Purchaser or its
principals with the Company.

 

(f)

If and when necessary, INFINITY FUND will provide to the company an attorney(for
legal opinion letter on the S-1) and auditor in which to complete the
registration statement. The costs for these services will be added onto the
Shelf Registration. These agreements have already been put into place through
INFINITY FUND.

 

(g)

Purchaser is an “accredited investor,” as such term is defined in Regulation D
of the Securities Act of 1933, as amended (the “1933 Act”), and will acquire the
Securities for its own account and not with a view to a sale or distribution
thereof as that term is used in Section 2(a)(11) of the 1933 Act, in a manner
which would require registration under the 1933 Act or any state securities
laws. Purchaser has such knowledge and experience in financial and business
matters that such Purchaser is capable of evaluating the merits and risks of the
Securities. Purchaser can bear the economic risk of the Securities, has
knowledge and experience in financial business matters and is capable of bearing
and managing the risk of investment in the Securities. Purchaser recognizes that
the Securities have not been registered under the 1933 Act, nor under the
securities laws of any state and, therefore, cannot be resold unless the resale
of the Securities are registered under the 1933 Act or unless an exemption from
registration is available. Purchaser has carefully considered and has, to the
extent Purchaser believes such discussion necessary, discussed with its
professional, legal, tax and financial advisors, the suitability of an
investment in the Securities for its particular tax and financial situation and
its advisers, if such advisors were deemed necessary, and has determined that
the Securities are a suitable investment for it. Purchaser has not been offered
the Securities by any form of general solicitation or advertising, including,
but not limited to, advertisements, articles, notices or other communications
published in any newspaper, magazine, or other similar media or television or
radio broadcast or any seminar or meeting where, to Purchaser’s knowledge, those
individuals that have attended have been invited by any such or similar means of
general solicitation or advertising. Purchaser has had an opportunity to ask
questions of and receive satisfactory answers from the Company, or any person or
persons acting on behalf of the Company, concerning the terms and conditions of
the Securities and the Company, and all such questions have been answered to the
full satisfaction of Purchaser. The Company has not supplied Purchaser any
information regarding the Securities or an investment in the Securities other
than as contained in this Agreement, and Purchaser is relying on its own
investigation and evaluation of the Company and the Securities and not on any
other information. Purchaser is aware that the anti-manipulation rules of
Regulation M under the Securities Exchange Act of 1934, as amended, may apply to
sales of the Securities and other activities with respect to the Securities by
Purchaser. Purchaser agrees to sell all Securities registered under any
registration statement and sold in connection therewith, in compliance with the
plan of distribution set forth in such registration statement and any and all
applicable prospectus delivery requirements, and to immediately cease and
refrain from selling Securities, upon written notice from the Company, that any
registration statement registering the resale of the Securities is not
effective, contains any misstatements or omissions, that the prospectus included
in such registration statement no longer complies with the requirements of
Section 10 of the 1933 Act, or that the prospectus or registration statement can
no longer be relied upon for any reason, until such time as Purchaser is
notified by the Company that such registration statement is effective or such
prospectus is compliant with Section 10 of the 1933 Act, or otherwise, unless
Purchaser is able to, and does, sell such Securities pursuant to an available
exemption from the registration requirements of Section 5 of the 1933 Act.

 

5 

 

 

(h)

The Purchaser is a limited liability company duly organized, validly existing
and in good standing under the laws of the state of its incorporation and has
all requisite corporate power and authority to carry on its business as now
conducted. The Purchaser is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on its business or properties.

 

(i)

All corporate action has been taken on the part of the Purchaser, its officers,
directors and stockholders necessary for the authorization, execution and
delivery of this Agreement. The Purchaser has taken all corporate action
required to make all of the obligations of the Purchaser reflected in the
provisions of this Agreement, valid and enforceable obligations.

 

(j)

Each certificate or instrument representing Securities will, until or unless
registered under the 1933 Act, be endorsed with the following legend (or a
substantially similar legend), unless or until registered under the 1933 Act:

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE TRANSFER IS MADE IN COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE
PURCHASER OF THESE SECURITIES WHICH IS REASONABLY SATISFACTORY TO THE COMPANY,
STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.

 

(k)

Shorting and Hedging. Purchaser may not engage in any “shorting” or “hedging”
transaction(s) in the Company’s Securities during the term of this Agreement.

 

4.

Representations And Warranties Of The Company.

 

The Company hereby represents, warrants and undertakes to the Purchaser as
follows:

 

(a) Authorization; Enforcement; Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform this Agreement, in connection with the transactions contemplated by this
Agreement and to issue the Securities in accordance with the terms hereof and
thereof, which when issued shall constitute the valid and binding obligations of
the Company.



 

6 

 

 

(b)

No Conflicts. The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
herein will not (i) result in a violation of its Constitution or (ii) conflict
with, or constitute a material default under, or give to others any rights of
termination, amendment or acceleration of, any material agreement or instrument
to which the Company or any of its Subsidiaries is a party, or result in a
violation of any law, rule, regulation, order, judgment or decree (including
securities laws and regulations of the Principal Market and the Listing Rules)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected.

 

(c)

Issuance of Securities. The Company has filed and will continue to file, as and
when required, all documents required to be filed by it with the Principal
Market or other regulatory authority which would be likely to be material to
Purchaser as the purchaser of the Securities under this agreement (“Disclosure
Documents”). The Disclosure Documents are fair and accurate and otherwise comply
in all material respects with the requirements of the corporate law of the
country in which the Company was formed (the “Corporations Act”) and the listing
rules of the Principal Market or other regulatory authority.

 

(d)

Consents and Approvals. Neither the Company nor any Subsidiary is required to
obtain any consent, waiver, authorisation or order of, or make any filing or
registration with, any court or other governmental or regulatory authority or
other Person (including, without limitation, the shareholders of the Company) in
connection with the execution, delivery and performance by the Company of this
Agreement, nor the issue of Shares pursuant to a Closing Notice. As of the
Closing Date any necessary consents and approvals (including, for the avoidance
of doubt, any necessary approvals as referred to above from with the Principal
Market or other regulatory authority and shareholders of the Company) in respect
of the issue and allotment of any Shares required to be issued pursuant to any
Closing Notice. The Company shall procure that all Shares issued on the Closing
Date shall, subject to the Admission of the Shares already in issue remaining
effective as of the opening of business on such Closing Date, be Admitted as
soon as practicable.

 

(e)

Non-Public Information. The Company acknowledges neither it or any of its
representatives or agents has provided the Purchaser or any of its
representatives or agents identified to or known by the Company as such with
what it reasonably believes to be any material price-sensitive information
regarding or related to the Company or its respective operations, personnel,
technologies or prospects that has not otherwise been made publicly available.
The Company has not, by act or omission, made any disclosure to Purchaser such
that if Purchaser enters into or completes any of the transactions contemplated
under this Agreement, a breach by any party of insider trading rules of the
Corporations Act will occur or arise. Except as contemplated under this
agreement, the Company must not disclose to Purchaser any inside information
which would constitute a violation of the Corporations Act that would apply
(“Inside Information”).

 

(f)

Solicitation Materials. Other than as may be required by law or any regulation,
the Company, its Affiliates and any Person acting on their behalf have not and
shall not: (i) distribute any offering materials in connection with the offering
and issue of Securities pursuant to this Agreement; or (ii) solicit any offer to
buy or sell such securities by means of any form of general solicitation or
advertising.

 

(g)

Dilutive Effect. The Company’s executive officers and directors have studied and
fully understand the nature of the transactions contemplated by this Agreement
and recognize that they have a potential dilutive effect. The board of directors
of the Company has concluded, in its good faith business judgment that such
issuance is in the best interests of the Company.



 

7 

 

 

(h)

Miscellaneous Expenses. The Company shall pay all and any stamp duty or share
transfer or similar duties arising under the laws of any jurisdiction in
connection with the subscription by the Purchaser for Securities pursuant to
this Agreement. Other than as expressly set out in this Agreement, the Company
and the Purchaser shall pay its own costs, fees and expenses in connection with
the negotiation and execution of this Agreement and the completion of the
transactions contemplated by this Agreement.

 

(i)

The Company must ensure that an appropriate exemption applies to any issue of
Securities under this Agreement and the Company agrees to give any and all
notices required to be filed under the Corporations Act.

 

(j)

During the Commitment Period the Company agrees not to seek a dual listing on
any exchange in Canada, the United States, Frankfurt, Hong Kong or any other
listing service, inter-dealer quotation service or exchange that would prevent
the Purchaser from carrying out its obligations and/or performing under this
Agreement unless under the guidance of the purchaser or with the Purchaser’s
knowledge.

 

(k)

Infinity Fund LLC. is may or may not be acting as an underwriter and the funding
it provides is based on specific terms and conditions, including the price and
volume of the company’s shares once the company is publicly listed. Infinity
Fund LLC. does not provide volume, liquidity, investor relations or public
relations services. There is no advance fee charged by Infinity Fund LLC. to the
company. This SPPA may not be copied, saved, or modified by any other person or
company. You may not sell, post, or redistribute this SPPA in any manner.
Republishing of this content is strictly prohibited and all rights are protected
under applicable law. This SPPA is not for duplication or distribution in any
country.

 

(l)

An opinion of counsel acceptable to the Company (for which purposes it is agreed
that the initial Purchaser’s counsel shall be deemed acceptable if such opinion
is not given by Company counsel) that, based on the Rule 144, Securities Being
Sold may be sold pursuant to the provisions of Rule 144, the Transfer Agent is
to effect the transfer of the Securities Being Sold and issue to the buyer(s) to
have the securities transferred via DWAC, AKAT or DSR or other such acceptable
electronic form, without any restrictive legend and without recording any
restrictions on such shares on the Transfer Agent’s books and records (except to
the extent any such legend or restriction results from facts other than the
identity of the Purchaser, as the seller or transferor thereof, or the status,
including any relevant legends or restrictions, of the shares of the Securities
Being Sold while held by the Purchaser). If the Transfer Agent requires any
additional documentation at the time of the transfer, the Company shall deliver
or cause to be delivered all such reasonable additional documentation as may be
necessary to effectuate the issuance of an un-legended certificate.

 

5.

Covenants Of The Company

 

The Company hereby represents, warrants and covenants to the Purchaser that the
warranties set forth in this Section are true and accurate in all respects as at
the date of this Agreement. The warranties shall be deemed to have been repeated
as of each Investment Notice Date, as of each Closing Date and as of each date
on which Securities become issued pursuant to this Agreement with reference to
the facts and circumstances existing on that date.

 

(a)

Best Efforts. The Company shall use its best efforts timely to satisfy each of
the conditions to be satisfied by it as provided in Section 7 of this Agreement.

 

(b)

Use of Proceeds. The Company will use the proceeds from the sale of the
Securities (excluding amounts paid by the Company for fees associated with this
transaction) for general corporate and working capital purposes and it will not
provide any funding to or purchase an interest in any Person listed by the
United States Department of the Treasury’s Office of Foreign Assets Control as a
Specially Designated National and Blocked Person.

 

8 

 

 

(c)

Filing of Notices. The Company shall timely file all required reports, notices,
disclosures and press releases as may be required by the Principal Market or
other regulatory authority, describing the terms of the transactions
contemplated by this Agreement. Should the company need assistance in this, the
Purchaser reserves the right to assist the company in these matters.

 

(d)

Reimbursement. If the Purchaser, by reason of the Company’s gross negligence or
willful misconduct, becomes involved in any capacity in any action, proceeding
or investigation brought by any shareholder, the Principal Market or any
regulatory authority, then in any such case, the Company will reimburse
Purchaser for its reasonable legal and other expenses (including the cost of any
investigation and preparation) incurred in connection therewith, as such
expenses are incurred. The reimbursement obligations of the Company under this
section shall be in addition to any liability which the Company may otherwise
have, shall extend upon the same terms and conditions to any Affiliates of
Purchaser that are actually named in such action, proceeding or investigation,
and partners, directors, agents, employees, attorneys, accountants, auditors and
controlling persons (if any), as the case may be, of Purchaser and any such
Affiliate, and shall be binding upon and inure to the benefit of any successors
of the Company, Purchaser and any such Affiliate and any such person.

 

(e)

Non-disclosure of Non-public Information.

 

(i) The Company covenants and agrees that neither it nor any other Person acting
on its behalf will provide the Purchaser or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto the Company identifies such information as
being material non-public information and provides one of the principals of the
Purchaser with the opportunity to accept or refuse to accept such material
non-public information for review. The Company acknowledges that only the
Purchaser’s signatory to this Agreement shall have the authority to accept the
receipt of material non-public information from the Company. The Company
acknowledges that any information provided to the Purchaser without first being
accepted by the designated signatory will be deemed not to be material
non-public information and the Purchaser shall be under no duty to maintain the
confidentiality of such information. The Company understands and confirms that
the Purchaser shall be relying on the foregoing representations in effecting
transactions in securities of the Company.

 

(ii) Nothing herein shall require the Company to disclose non-public information
to the Purchaser or its advisors or representatives. The Company represents that
it does not disseminate non-public information to any investors who subscribe
for Shares in the Company in a public offering, to money managers or to
securities analysts.

 

(iii) Neither the Company nor any of its Subsidiaries or any of their officers,
directors, employees or agents have provided the Purchaser with any material,
non-public information which was not publicly disclosed prior to the date
hereof. Nothing contained herein creates or establishes a fiduciary relationship
on the part of the Purchaser or its principals with the Company. The Company
agrees that it shall not disclose to the Purchaser, its principals or Affiliates
any confidential non-public information for any reason. Nothing contained herein
establishes a duty on the part of the Purchaser or its principals not to trade
on or otherwise use any information disclosed to the Purchaser by the Company.



 

9 

 

 

6.

Conditions of the Company’s Obligation to Issue Securities to the Purchaser.

 

The obligation hereunder of the Company to issue and allot the Shares to the
Purchaser is further subject to the satisfaction, at or before each Closing
Date, of each of the following conditions set forth below. These conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion.

 

(a)

The Purchaser shall have executed this Agreement and delivered the same to the
Company.

 

(b)

The Purchaser shall have delivered to the Company the Subscription Price for the
Shares being subscribed for by the Purchaser at the Closing (after receipt of
confirmation of delivery of such freely tradable Shares) by wire transfer of
immediately available funds pursuant to the wire instructions provided by the
Company.

 

(c)

The representations and warranties of the Purchaser shall be true and correct as
of the date when made and as of the applicable Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date), and the Purchaser shall have performed, satisfied and complied with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Purchaser at or prior to such Closing Date.

 

(d)

No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

(e)

No Valuation Event shall have occurred since the applicable Pricing Period.

 

7.

Conditions of the Purchaser’s Obligation to Subscribe for the Shares.

 

The obligation of the Purchaser hereunder to subscribe for Shares is subject to
the satisfaction, on or before each Investment Date and each Closing Date, of
each of the following conditions set forth below. Notwithstanding anything to
the contrary in this Agreement, the Company shall not be entitled to deliver an
Investment Notice and require the Purchaser to subscribe for any Shares at a
Closing unless each of the following conditions are satisfied:

 

(a)

The Company shall have complied with its material obligations and payments to
all agents involved in the transaction and is otherwise not in breach of a
material provision, or in material default under, this Agreement;

 

(b)

No change shall have occurred between the date of this Agreement and each
Closing Date, in any law or regulation (whether governmental or otherwise) which
would adversely affect in any material aspect the holding or disposal of Shares
by the Purchaser or the Purchaser’s rights in respect thereof;

 

(c)

Admission of the issued Shares shall not have been suspended by the Principal
Market or applicable regulatory authority, at any time beginning on the date
hereof and through and including the respective Closing Date and Shares equal to
not less than 100% of the amount set forth in the relevant Investment Notice
have been delivered to the Purchaser’s designated trading account in accordance
with Section 2.2;

 

 

10 

 

 

(d)

The representations and warranties of the Company shall be true and correct as
of the date when made and as of the applicable Closing Date as though made at
that time (except for (i) representations and warranties that speak as of a
specific date and (ii) with respect to the representations made in Sections
4(g), (h) and (j) events which occur on or after the date of this Agreement and
are disclosed in filings required by the Principal Market or other regulatory
authority made by the Company prior to the applicable Investment Notice Date)
and the Company shall have performed, satisfied and complied with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company on or before such Closing Date. The Purchaser
may request an update as of such Closing Date regarding the representation
contained in Section 4(c) above;

 

(e)

The Company has all the Required Approvals (in a form reasonably acceptable to
the Purchaser) and such Required Approvals shall be in full force and effect
such that 100%(one hundred percent) of the number of shares represented by the
Investment Number may be duly allotted and issued to the Purchaser;

 

(f)

The Board of Directors of the Company shall have adopted resolutions consistent
with Section 4(b)(ii) above and in a form reasonably acceptable to the Purchaser
(the “Resolutions”) and such Resolutions shall not have been amended or
rescinded prior to such Closing Date and the Purchaser shall have been provided
with a copy of those Resolutions;

 

(g)

No statute, Listing Rules, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement and any
sale or resale of the Shares subscribed for under this Agreement will not
violate the resale provisions of the Principal Market or any other applicable
regulatory authority;

 

(h)

The Shares shall be unencumbered and freely tradable without restriction or
holding period on each Investment Notice Date and each Closing Date and no stop
order suspending the effectiveness of the free tradability of the Shares shall
be in effect or shall be pending or threatened.

 

(i)

There shall have been no filing of a petition in bankruptcy, either voluntarily
or involuntarily, with respect to the Company and there shall not have been
commenced any proceedings under any bankruptcy or insolvency laws, or any laws
relating to the relief of debtors, readjustment of indebtedness or
reorganization of debtors, and there shall have been no calling of a meeting of
creditors of the Company or appointment of a committee of creditors or
liquidating agents or offering of a composition or extension to creditors by,
for, with or without the consent or acquiescence of the Company;

 

(j)

If applicable, the shareholders of the Company shall have approved the issuance
of any Shares in excess of the Maximum Shares Issuance in accordance with
Section 2.1(h); 

(k)

This Agreement shall be and remain in full force and effect during the entire
Commitment Period and there shall have been final settlement with respect to any
Shares sold during the applicable Pricing Period, which number of Shares shall
not be less than the number of Shares being subscribed during the applicable
Pricing Period;

 

(l)

Neither the Principal Market, any regulatory authority, any governmental
authority nor any person appointed under legislation exercises formal powers to
conduct an investigation into matters concerning all or any part of the affairs
of the Company or any Subsidiary of the Company (other than as part of an
industry or sector or in the ordinary course of the authority’s activities); and



 

11 

 

 

(m)

On each Investment Notice Date and each Closing Date the trading of the
Company’s Shares shall not meet the definition of having a “substantial U.S.
market interest” as currently defined and as may be amended under the United
States Securities Act of 1933 (the “Securities Act”).

 

“Substantial U.S. market interest” with respect to a class of an issuer’s equity
securities means:

i.

The securities exchanges and inter-dealer quotation systems in the United States
in the aggregate constituted the single largest market for such class of
securities in the shorter of the issuer’s prior fiscal year or the period since
the issuer’s incorporation; or

ii.

20 percent or more of all trading in such class of securities took place in, on
or through the facilities of securities exchanges and inter-dealer quotation
systems in the United States and less than 55 percent of such trading took place
in, on or through the facilities of securities markets of a single foreign
country in the shorter of the issuer’s prior fiscal year or the period since the
issuer’s incorporation.

 

(n)

The purchase of that number of Shares pursuant to an Investment Notice will not
result in the Purchaser being required to file a shareholdings report or any
other filing, or subject the Purchaser to holding periods with respect to the
Shares. If any of the events described in clauses (a) through (n) above occurs
during a Pricing Period or at any time on or before the delivery of the freely
trading Shares to the Purchaser covered by that Pricing Period, then the
Purchaser shall have no obligation to subscribe for the Investment Number of
Shares set forth in the applicable Investment Notice and if such an event occurs
after the delivery of the freely trading Shares and before the Purchaser has
sold such Shares, then the Purchaser shall not be permitted to issue another
Investment Notice until the Purchaser has sold all the Shares it subscribed for
in the previous Investment Notice. Purchaser is under no obligation to confirm
an Investment or to subscribe for Shares under this Agreement if any of the
representations and warranties in this Agreement are not true and correct as of
the Investment Notice Date or if any other condition has not been complied with.

 

8.

Termination. This Section shall govern termination of the Agreement between the
parties.

 

(a)

This Agreement shall terminate, upon any of the following events:

 

(i) the earlier of the date upon which the Purchaser has, pursuant to this
Agreement, subscribed for all the Securities or the Commitment Amount has been
fully funded; provided that the Company’s representations, warranties and
covenants contained in this Agreement insofar as applicable to the transactions
consummated hereunder prior to such termination, shall survive the termination
of this Agreement for the period of any applicable statute of limitations;

 

(ii) the day following the last day of the Commitment Period;

 

(iii) if the Company shall file or consent by answer or otherwise to the entry
of an order for relief or approving a petition for relief, reorganization or
arrangement or any other petition in bankruptcy for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or shall make
an assignment for the benefit of its creditors, or shall consent to the
appointment of a custodian, receiver, trustee or other officer with similar
powers of itself or of any substantial part of its property, or shall be
adjudicated a bankrupt or insolvent, or shall take corporate action for the
purpose of any of the foregoing; or



 

12 

 

 

(iv) if the Company shall issue or sell any equity securities or securities
convertible into, or exchangeable for, equity securities or enter into any other
equity financing facility during the Commitment Period unless under full
disclosure to the Purchaser in which the Purchaser and Company will agree as to
continue.

 

(V) the receipt by the Purchaser of a written notice provided by the Company of
its intent to terminate this Agreement.

 

Upon the occurrence of one of the above-described events, the Company shall send
written notice of such event to the Purchaser and the Purchaser will have ten
(10) calendar days from receipt of such notice to send the Company a waiver of
termination. During the ten (10) day period the Purchaser shall not issue any
Investment Notices, unless Purchaser sends the written notice of waiver or the
Company submits a notice of Termination.

 

9.

Indemnification.

 

(a)

In consideration of the Purchaser’s execution and delivery of this Agreement,
and in addition to all of the Company’s other obligations under this Agreement,
the Company shall defend, protect, indemnify and hold harmless the Purchaser,
and all of its officers, directors, partners, employees and agents (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Purchaser Indemnitees”) from
and against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Purchaser Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
the Purchaser Indemnitees or any of them as a result of, or arising out of, or
relating to (i) any misrepresentation or breach of any representation or
warranty made by the Company in this Agreement or any other certificate,
instrument or document contemplated hereby or thereby, (ii) any breach of any
covenant, agreement or obligation of the Company contained in this Agreement or
any other certificate, instrument or document contemplated hereby or thereby, or
(iii) any cause of action, suit or claim brought or made against such Purchaser
Indemnitee not arising out of any action or inaction of an Purchaser Indemnitee,
and arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement or any other instrument, document or agreement
executed pursuant hereto by any of the Purchaser Indemnitees. To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities, which is permissible under applicable
law.

 

(b)

In consideration of the Company’s execution and delivery of this Agreement, and
in addition to all of the Purchaser’s other obligations under this Agreement,
the Purchaser shall defend, protect, indemnify and hold harmless the Company and
all of its officers, directors, shareholders, employees and agents (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Company Indemnitees”) from
and against any and all Indemnified Liabilities incurred by the Company
Indemnitees or any of them as a result of, or arising out of, or relating to (i)
any misrepresentation or breach of any representation or warranty made by the
Purchaser in this Agreement or any instrument or document contemplated hereby or
thereby executed by the Purchaser, (ii) any breach of any covenant, agreement or
obligation of the Purchaser(s) contained in this Agreement or any other
certificate, instrument or document contemplated hereby or thereby executed by
the Purchaser, or (iii) any cause of action, suit or claim brought or made
against such Company Indemnitee based on misrepresentations or due to a breach
by the Purchaser and arising out of or resulting from the execution, delivery,
performance or enforcement of this Agreement or any other instrument, document
or agreement executed pursuant hereto by any of the Company Indemnitees. To the
extent that the foregoing undertaking by the Purchaser may be unenforceable for
any reason, the Purchaser shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities, which is permissible under
applicable law.

 

13 

 

 

(c)

The obligations of the Company and the Purchaser to indemnify or make
contribution under this Section 9 shall survive termination of this Agreement.

 

10.

Governing Law; Miscellaneous.

 

(a)

Governing Law. This Agreement shall be governed by and interpreted in accordance
with the laws and regulations of Wyoming. The parties hereby waive a trial by
jury in any action, proceeding or counterclaim brought by either of the parties
hereto against the other in respect of any matter arising out or in connection
with this Agreement. The parties agree that in the event of any action,
litigation or proceeding between the parties arising out of or in relation to
this Agreement, the prevailing party in a final judgment after the appeal period
has passed shall be awarded, in addition to any damages, injunctions or other
relief, such party’s costs and expenses, including but not limited to all
related costs and reasonable attorneys’, accountants’ and experts’ fees incurred
in bringing such action, litigation or proceeding and/or enforcing any judgment
or order granted therein.

 

(b)

Remedies. The parties agree that the covenants and obligations contained in this
Agreement relate to special, unique and extraordinary matters and that a
violation of any of the terms hereof or thereof would cause irreparable injury
in an amount which would be impossible to estimate or determine and for which
any remedy at law would be inadequate. As such, the parties agree that if either
party fails or refuses to fulfill any of its obligations under this Agreement or
to make any payment or deliver any instrument required hereunder or thereunder,
then the other party shall have the remedy of specific performance, which remedy
shall be cumulative and nonexclusive and shall be in addition to any other
rights and remedies otherwise available under any other contract or at law or in
equity and to which such party might be entitled.

 

(c)

Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

(d)

Headings; Singular/Plural. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Whenever required by the context of this Agreement, the singular
shall include the plural and masculine shall include the feminine.

 

(e)

Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(f)

Entire Agreement; Amendments. This Agreement supersedes all other prior oral or
written agreements between the parties, their affiliates and persons acting on
their behalf with respect to the matters discussed herein, and this Agreement
and its Exhibits contains the entire understanding of the parties with respect
to the matters covered herein and, except as specifically set forth herein, no
party makes any representation, warranty, covenant or undertaking with respect
to such matters. No provision of this Agreement may be amended other than by a
writing signed by the parties, and no provision hereof may be waived other than
by an instrument in writing signed by the party against whom enforcement is
sought.

 

14 

 

 

(g)

Notices. Any communications required under the terms of this Agreement must be
in writing. The addresses and facsimile numbers for such communications shall
be:

 

  If to the Company:         Mail to: Hydrocarb Energy Inc. 800 Gessner Suite
375 Houston, TX 77024 Attention: Mr. Kent Watts   Telephone: (713) 970-1590  
Email: kwatts@hydrocarb.com       If to the Purchaser:     Mail to:Infinity Fund
LLC.   155 N Wacker Drive STE: 4250   Chicago, Illinois 60606     Attention:
Anthony Saviano   Telephone: 1-312-373-9283         With a copy also sent to the
following e-mail:     Email: AS@pubcofunds.com

 

Each party shall provide five (5) days’ prior written notice to the other party
of any change in address or facsimile number.

 

(h)

No Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.

 

(i)

Survival. The representations and warranties of the Company and the Purchaser
contained in Sections 2 and 3, the agreements and covenants set forth in
Sections 4 and 5, and the indemnification provisions set forth in Section 9,
shall survive each of the Closings. The Purchaser shall be responsible only for
its own representations, warranties, agreements and covenants hereunder.

 

(k)

Publicity. The Company and Purchaser shall consult with each other in issuing
any press releases or otherwise making public statements with respect to the
transactions contemplated hereby and no party shall issue any such press release
or otherwise make any such public statement without the prior written consent of
the other parties, which consent shall not be unreasonably withheld or delayed,
except that no prior consent shall be required if such disclosure is required by
law, in which such case the disclosing party shall provide the other parties
with prior notice of such public statement. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of Purchaser without the prior
written consent of such Purchaser, except to the extent required by law in the
form of an 8-K.



 

15 

 

 

(l)

No Strict Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.

 



 

Infinity Fund LLC.                       By: /s/ Anthony Saviano   Date:
3-9-2016   Name: Anthony Saviano       Title: President    

 

 

 

Hydrocarb Energy Corp.                 By: /s/ Kent Watts   Date:   March 9,
2016   Name: Kent Watts       Title:CEO    

 

16 

 

 

EXHIBIT A

INVESTMENT NOTICE NO.___1______

 

The undersigned, Infinity Fund LLC hereby certifies, with respect to the issue
and allotment of Shares of Hydrocarb Energy Corp.(HECC) (the “Company”) in
connection with this Investment Notice, delivered pursuant to the Special
Private Placement Agreement (the “Agreement”), as follows:

 

1.

The undersigned is a Member of the Purchaser.

 

2.

The Company has performed in all material respects all covenants and agreements
to be performed by the Company and has complied in all material respects with
all obligations and conditions contained in the Agreement on or prior to the
Investment Notice Date, and shall continue to perform in all material respects
all covenants and agreements to be performed by the Company through the
applicable Investment Date. All conditions to the delivery of this Investment
Notice are satisfied as of the date hereof.

 

3.

All conditions precedent to the delivery of this Investment Notice pursuant to
the Agreement have been satisfied.

 

4.

There are currently ____________________________ Shares in issue.

 

5. The Investment Amount determined is USD_______________________, calculated
upon the average price over the past 10 days times 90%. This price is an
estimated price and the true price will be contained in the Closing Notice.

 

6.

The Investment Number is _____________________________ Shares as per the last 10
days of Volume being _____________(representative of 10% of the average volume)

 

7.

The Safety Net Price is ________________________. The last closing day price
minus 50%.

 

8.

The number of Trading Days in the Pricing period is ________________.

 

Give actual dates _____________________ to _____________________.

 

The undersigned has executed this Investment Notice this ____ day
of_________________.

 

 

By:       Name: Anthony Saviano     Title: CEO  

 

17 

 

 

Exhibit B

Closing Notice

To:

Attention:

We refer to the Special Private Placement Agreement (the “Agreement”) dated
______________ between Hydrocarb Energy Corp. and Infinity Fund LLC. and to the
Investment Notice delivered by us on ____________. Terms not otherwise defined
herein shall have the meanings ascribed to them in the Agreement.

We hereby give you notice pursuant to the Agreement that we have given the
Investment Notice for ____________ Shares, being __________ percent of the
Shares stated therein. The reason that such number of Shares represents a
smaller/greater number than the number of Shares set forth in the Investment
Notice is as follows: _______________________________.

Amount of Shares Sold__________________

Price of Shares Sold _________________

The Market Price in the Pricing Period (excluding any VWAPS on Knockout Days) is
USD __________ and the resulting Subscription Price is 90% market value (10%
discount of the prevailing market price). The aggregate Subscription Price
pursuant to this Closing Notice is therefore USD ______________.

This notice being accepted by both parties,

 

Infinity Fund LLC.

Signed by: _________________________________

CEO, Member

Date:__________________________

 

Hydrocarb Energy Corp.

Signed by:__________________________________

CEO

Date:___________________________

 

 



18 

